Citation Nr: 0031523	
Decision Date: 12/04/00    Archive Date: 12/12/00	

DOCKET NO.  99-16 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
sarcoidosis.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from January 1972 to 
April 1973 and from January to December 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  


FINDINGS OF FACT

1.  An unappealed May 1994 RO decision denied service 
connection for sarcoidosis, finding that new and material 
evidence had not been submitted to reopen the claim.  

2.  Evidence received since the May 1994 RO decision is new 
and bears directly and substantially on the matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the claim.  


CONCLUSION OF LAW

New and material evidence has been received and the claim of 
entitlement to service connection for sarcoidosis is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A May 1994 RO decision found that new and material evidence 
had not been submitted to reopen the claim and continued the 
denial of service connection for sarcoidosis.  The veteran 
was notified of that decision, and her appellate rights, but 
she did not initiate an appeal and it became final.  She is 
now seeking to reopen her claim for service connection for 
sarcoidosis.  With respect to this claim, the Board finds, as 
discussed below, that she has submitted new and material 
evidence.  

The evidence of record prior to the May 1994 RO decision 
included the veteran's service medical records and records of 
post service treatment.  Post service treatment records 
indicated that the veteran had been diagnosed with 
sarcoidosis.  Subsequent to the May 1994 RO decision the 
veteran has submitted treatise evidence directly to the 
Board, with waiver of RO consideration, as well as a 
November 1985 statement from J. H., Jr., M. D., a private 
physician, (Dr. H.).  The statement from Dr. H. reflects that 
a review of some of the veteran's medical records had been 
undertaken in an attempt to explain the etiology of the 
veteran's currently existing pulmonary disease.  The treatise 
evidence submitted provides descriptions of sarcoidosis, 
including symptoms and manifestations of sarcoidosis.  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (2000).  
When a veteran served 90 days or more during a period of war 
and sarcoidosis becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991 and Supp. 2000); 38 C.F.R. 
§§ 3.307, 3.309 (2000).  

If a claim for service connection was previously denied, a 
veteran must submit new and material evidence in order to 
reopen her claim.  New and material evidence means evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156.  

Under the test established by Elkins v. West, 12 Vet. 
App. 209 (1999) (en banc), it must first be determined 
whether the veteran has presented new and material evidence.  
In Hodge, 155 F. 3d 1356, 1363 (Fed. Cir. 1998), it was noted 
that while "not every piece of new evidence is 'material'; we 
are concerned, however, that some evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  With consideration of the 
November 1985 statement from Dr. H. as well as the treatise 
evidence submitted, the Board concludes that this evidence is 
new and that it contributes to a more complete picture of the 
circumstances surrounding the alleged origin of the veteran's 
sarcoidosis.  Therefore, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156.  Therefore, new and material evidence has 
been submitted and the claim is reopened.  38 U.S.C.A. 
§ 5108.  


ORDER

New and material evidence has been submitted and the appeal 
to reopen the claim of entitlement to service connection for 
sarcoidosis is granted.  To this extent only, the appeal is 
granted.  


REMAND

The duty to assist in the development of claims has been 
clarified and reaffirmed.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475 (Nov. 9, 2000; 114 Stat. 2096).

In light of the above, the appeal is REMANDED to the RO for 
the following:  

1.  The RO should contact the veteran and 
request that she provide the names, 
locations, and dates of treatment for all 
health care providers, both private and 
VA, who have treated her for sarcoidosis 
since her active service.  

She should also be requested to provide 
the names, locations, and dates of 
treatment for all health care providers 
who treated her for tonsillitis prior to 
active service, inasmuch as she alleges 
that she had a tonsillectomy prior to 
service and that this is relevant as to 
inservice or post service findings 
concerning her thyroid.  

After obtaining any necessary 
authorization, the RO should contact the 
identified health care providers and 
request copies of all records relating to 
treatment of the veteran for sarcoidosis, 
that are not already of record.  

2.  The RO should contact the veteran and 
inform her that she should submit medical 
evidence indicating that her sarcoidosis 
existed either during service, within one 
year of discharge from service, or is 
related to active service.

3.  Then, the veteran should be afforded 
a VA pulmonary examination by a board-
certified specialist, if available, to 
determine the etiology of any currently 
manifested sarcoidosis.  All indicated 
tests and studies should be conducted and 
all findings described in detail.  The 
claims file must be made available to the 
examiner for review and the examination 
report should reflect that such review is 
accomplished.  The examiner is requested 
to provide an opinion as to whether it is 
at least as likely as not that any 
currently manifested sarcoidosis existed 
during the veteran's active service, 
within one year of her discharge from 
active service, or is otherwise related 
to her active service.  A complete 
rationale should be given for all 
opinions and conclusions expressed.  

4.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all of the 
requested development has been completed.  
If any development is incomplete, the 
report should be returned to the examiner 
for corrective action.  

5.  If, after appropriate consideration 
of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 (Nov. 9, 2000; 
114 Stat. 2096), the benefit sought on 
appeal is not granted to the satisfaction 
of the veteran, a supplemental statement 
of the case should be provided to the 
veteran and her representative and they 
should be afforded the appropriate 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until she is otherwise notified by the RO; however, the 
veteran is advised that failure to cooperate by reporting for 
examinations may result in the denial of the claim.  38 
C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JOHN FUSSELL
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Error! Not a valid link


- 2 -



- 1 -


